Title: To George Washington from Harrison County, Va., Field Officers, 2 February 1790
From: Harrison County, Va., Field Officers
To: Washington, George



Sir!
Virginia Harrison County february 2d 1790.

The alarming prediciment in which this County now stands as touching the State of Indian affairs and the Small prospect of protection from his Excellency Arthur St Clair, hath moved us the Subscribers to mett this day in councell in order to concert measures as far in our power to calm the minds of our Exposed fronteers, who Expects early in the Spring to be again Harrassed by the Savages.
It appears to us by the address of the general Assembly of Virginia dated the 30th of October 1789 that official Information has been given to Your Excellency of the Indians wanton Barbarity on the fronteers of this State. we also have the Strongest assurance, that the members of the general assembly from the Western district did apply by a Subsequent address Separate and apart from the Said address Sent by the general assembly, which we trusted would have fell into Your hands before Governor St Clair left Newyork, which now appears to us not to be the Case. therefore the fronteers is left defenceless the people who lays exposed in complaining they are neglected, that the interior parts of the United States has Enjoyed peace Since the Year 1782. that Government has got thoughtless about the lives of their citizens &c.

We would undertake to give a full detail of the various Incursions made on the fronteers of this county, but expects our County Lieutenant will hand this petition to your Excellency who we believe will better Satisfy Your Inquireys than our detail.
We presume the aforesaid address of our Legislative Body and the Separate address Sent by the members of this Western district fully takes in our Wishes, as touching the mode of present and futer Relief.
therefore in the name and behalf of our Suffering fellow Citizens over whome we preside as field Officers of the militia, pray that Your Excellency would take our distressed Situation under your Parential Care and grant us Such Releife as you in your Wisdom shall think proper and we in duty Bound shall pray &c.

Benjamin Wilson Colo.
Geo. Jackson L. colo.
William Robinson Major

